DETAILED ACTION

Notice of Pre–AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant states, on page 5 of the specifications, “non-limiting example of generating a 3-D volume from 2-D images acquired using a freehand probe rotation or translation is described in patent application serial number PCT/US2016/32639, filed May 16, 2016, entitled "3-D US VOLUME FROM 2-D IMAGES FROM FREEHAND ROTATION OR TRANSLATION OF ULTRASOUND PROBE," the entirety of which is incorporated herein by reference”. A listing of a reference in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Applicant should submit any list of references that applicant uses as the basis for an element of applicants invention on an Information Disclosure Statement for consideration. 



Claim Objections
Claims 14 – 17 are objected to for lack of antecedent basis1. 
Claim 14 states “the 3-D ultrasound volume” however there is no “3-D ultrasound volume” previously mentioned. It is unclear whether the 3-D ultrasound volume mentioned in the same as the volume discussed in claim 1 or a different volume.  For examination purposes “the 3-D ultrasound volume” in claim 14 is interpreted as “3-D volume” for consistency with claim 1 but clarification and edits to the claim language are required. 
Claim 15 states “the plurality of angles” however there is no “plurality of angles” or angles previously mentioned in claim 1, for which claim 15 depends.  Claim 15 is further unclear, from the claim language, whether the plurality of angles are intended to refer to the angles over which the probe is rotated or whether they refer to other angles. However, the specifications state: “In one instance, sagittal images spanning an angular range are correctly distributed within their collected angular range and combined to produce the 3-D navigation image data based upon detected angles of axial rotation of the probe 102”. For examination purposes “the plurality of angles” in claim 15 will be interpreted as “a plurality of angles derived from axial rotation of the probe” but clarification and edits to the claim language are required. 
Claim 15 also states “the linear displacements” without identification of “a linear displacement” in the parent claim or previously in claim 15. For examination purposes, “the linear displacement” in claim 15 will be interpreted as a new feature and read as “a linear displacement” but clarification and edits to the claim language are required.
Claim 15 further states “the aligned 2-D images” without identification of “aligned 2-D images” in the parent claim or previously in claim 15. However, claim 15 mentions orienting 2-
Claims 16 and 17 state “the matching” without identification of “a matching” in the parent claim or previously in claim 16 and 17. For examination purposes, “the matching” has been read as “a matching” but clarification and edits to the claim language are required.
Claim 22 sets forth “the planes” which lacks antecedent basis. It is understood to correspond to the “sagittal or end-fire planes of the 3-D volume” from parent claim 18, but correction to provide proper antecedent basis is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 1, 18, and 24 each recite a computer implemented functional limitation. For computer-implemented inventions and functions, the specification must include details of the algorithms necessary for accomplishing the claimed functions2. Claim 1 recites: “calculating a metric from a 2-D plane” and claims 18 and 24 recite: “calculate a metric from a 2-D plane”. It is unclear from the specifications, what type of metric is being calculated in claims 1, 18, and 24 or how it is being calculated.  Page 2, Paragraph 3 states: “the metric identifies a plane” however, this does not provide the details of what the metric is or an underlying algorithm for calculating the metric. Although figure 2 includes a matching algorithm for matching the matching metric (Page 5, paragraph 2 of the specifications) the figure do not describe with sufficient detail so that one of ordinary skill in the art would understand what metric is being used. For example, Figure 4 recites the term such as: “Matching algorithm” however, this sheds no light on the matching metrics. For the aforementioned reasons, claims 1 – 24 are rejected for failing to satisfy the written description requirement. 
Claims 10 and 21 each recite a computer implemented functional limitation. For computer-implemented inventions and functions, the specification must include details of the algorithms necessary for accomplishing the claimed functions3. Claim 10 and 21 each recite: “determining/ determine a subset of the planes of the 3-D volume to match using an angle derived from the axial image.” It is unclear from the specifications, how the angle is being determined. The specifications state: “The number of planes of the 3-D navigation image data matched to the real-time 2-D sagittal ultrasound image can be reduced by, e.g., using the angle, 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites: “calculating a metric from a 2-D plane” claims 18 and 24 recites: “calculate a metric from a 2-D plane”. It is unclear from the specifications, what the nature of the metric is being calculated in the claims. Page 2, Paragraph 3 states: “the metric identifies a plane” however, this does not provide the details of what the metric is, whether mathematical or physical, nor units are associated with the metric. Furthermore, Page 5, Paragraph 2 states “In the event of ambiguity amongst a number of planes…A position determiner 208 determines a radial angle…when a free hand scan is performed the position determiner 208 determines the normal to the plane f best fit and a reference point in the plane”. The “radial angle” and “reference points” could be interpreted as the metric however applicant states that these are only in events of ambiguity and applicant does not disclose the metric in cases when the planes are unambiguous. Although figure 2 includes a matching algorithm for matching the matching metric (Page 5, paragraph 2 of the specifications) the figure do not describe with sufficient detail so that one of ordinary skill in the art would understand what metric is being used nor whether the matching metric is the same as the general metric being claimed. For example, Figure 4 recites the term such as: “Matching algorithm” however, this sheds no light on the metric. 
Claims 10 and 21 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 10 and 21 each recite: “determining/ determine a subset of the planes of the 3-D volume to match using an angle derived from the axial image.” It is unclear from the specifications, what “angle” is being determined. The specifications state: “The number of planes of the 3-D navigation image data matched to the real-time 2-D sagittal ultrasound image can be reduced by, e.g., using the angle, or approximation 
Claim 15 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. As discussed in the claim objection section, “the linear displacements” of claim 15 lack antecedent basis. However, it is unclear whether “the linear displacements” refer to the displacement of the probe or other displacements and neither the specifications nor figures discuss nor identify “liner displacements” leaving claim 15 unclear and unsupported. 
Claim 16 also is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 16 recites the term “a similarity metric”. However, neither the specifications nor figures identify nor discuss “a similarity metric” Although the specifications do recite “A similarity algorithm” and state “at least one matching algorithm(s) 204 includes a similarity algorithm such as at least a normalized cross-correlation algorithm and/or other algorithm” this does not provide one with ordinary skill in the art enough detail to determine the similarity metric that applicant intends to use.   For the aforementioned reasons, 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception in the form of an abstract idea. Specifically, the claims recite a mental processes without significantly more.4 Claim 1 recites “calculating a metric from a 2-D plane extracted from the 3-D volume and the real-time 2-D ultrasound sagittal image” and “identifying a current location of the ultrasound probe with respect to the anatomy based on the identified position.” This limitation recites functions that under its broadest reasonable interpretation covers performance of the limitation in the mind. That is, nothing in the claim precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, the claims encompass a person viewing 2-D planes of a 3-D volume and viewing real-time 2-D sagittal ultrasound image, using a physical aid to calculate a metric from the 2-D plane and 2-D sagittal ultrasound image, and then identifying the location of the ultrasound probe based on the physical calculations. Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” 
This judicial exception, abstract ideas, are not integrated into a practical application5. In particular, claim 1 recites the limitation “acquiring, with an array of an ultrasound probe, a real-time 2-D ultrasound sagittal image of the structure of interest in a cavity parallel to a longitudinal axis of the ultrasound probe”. The limitation is insignificant, extra-solution, specifically pre-solution, data gathering activity6. The limitation is not integrated into the claim as a whole because it does not relate to the calculation of the metric and identification of the location of the ultrasound probe. Although, the step specifies what means the image, from which the metric is calculated, is gathered, it does not provide an extra limitation on the actual calculation of the metric or identification of the location. Furthermore, the limitation generally links the field of use of the device and technological environment as ultrasound imaging but this does not amount to significantly more7. Additionally, claim 1 further recites the limitation “wherein the metric identifies a plane, from sagittal planes of the 3-D volume, and a position within the plane, that best fits the real-time 2-D ultrasound sagittal image”. This additional element merely serves to specify what the metric being calculated does in order to help perform the abstract idea and does not impose any meaningful limits on practicing the abstract idea. Claim 1 is therefore directed to an abstract idea. 
Lastly, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using an ultrasound 
Dependent claims 5, 8, and 10 further specify the pre-solution activity and further encompass abstract ideas in the form of mental processes as explained in the analysis of claim 1 above. For example, claim 5 specifies the step of “segmenting anatomical structure…and matching the common segmented anatomical structure…” The steps of segmenting and matching can be visually done in the human mind by viewing the 3D image, mentally identifying which segment of the 3D image correspond to the 2D image, and matching the segments to identify the plane an probe position either mentally or using a basic physical aid. Claim 8 specifies “generating an axial image” which is another pre-solution data gathering step and the following step of “determining a similarity”  represents an abstract idea in the form of a mental process such that a person can view both images and identify similar qualities. Likewise claim 10 recites “Determining the subset of planes….to match using an angle…” This step also represents an abstract idea in the form of a mental process such that a user can identify the subset of planes and match them with the help of a basic physical aid.  Claims 2-17 therefore do not recite significantly more than the abstract ideas noted from parent claim 1. This subject matter does not define an inventive concept and therefore does not constitute a practical application nor significantly more than the abstract ideas identified from their respective parent claims. 

Claims 18 – 23 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception in the form of an abstract idea. Specifically, the claims recite a 
This judicial exception, abstract ideas, are not integrated into a practical application. In particular, claim 18 recites the limitation “a sagittal or end-fire transducer array of an ultrasound probe, wherein the sagittal or end-fire transducer array is configured to transmit and receive echoes; a beam former configured to process the echoes and generate a real-time 2-D sagittal or end-fire ultrasound image”. The limitation generally links the field of use of the device and technological environment as ultrasound imaging but this does not amount to significantly more as the limitation is not integrated into the claim as a whole since it does not relate to the 
Lastly, claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a sagittal or end-fire transducer array” and “beam former” do not amount to significantly more because they do not further limit the calculation of the metric. Claim 18 is therefore directed to an abstract idea without significantly more. Consequently, claim 18 is not patent eligible.
Dependent claims 19 – 23, as cited, do not sufficiently link to a practical application or recite elements which constitute significantly more. Dependent claims 19 – 23 encompass abstract ideas in the form of a mental process. For example, claim 19 specifies: “the navigation processor further generates an axial image with data acquired with the axial array” this represents a pre-solution data gathering activity that does not limit the calculation of the metric. Furthermore claim 19 specifies “match[ing] the axial image with a corresponding axial array” which represent an abstract idea in the form of a mental process.  The step of matching can be visually done in the human mind by viewing the axial image and matching the axial plane in the 3-D volume. Likewise claims 20 – 22 recite, either, “interpolat[ing]”, “match[ing]”, or “determin[ing]” images or positions which also represent abstract ideas in the form of a mental process that can be done with the help of a physical aid. Claim 23 recites “a probe support”. The limitation generally links the field of use of the device and technological environment as ultrasound imaging but this does not amount to significantly more. Claims 19 – 23 therefore do not recite significantly more than the abstract ideas noted from parent claim 18. This subject matter does not define an inventive concept and therefore does not constitute a practical 

Claim 24 is rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception in the form of an abstract idea. Specifically, the claims recite a mental processes without significantly more. Claim 24 recites: “calculate a metric from a 2-D plane extracted from the 3-D volume and a real-time 2-D ultrasound sagittal image” and “identify a current location of the ultrasound probe based on the identified position.” This limitation recites functions that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components of a “non-transitory computer readable medium” and “computer processor.” That is, nothing in the claim precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, the claims encompass a person viewing 2-D planes of a 3-D volume and viewing real-time 2-D sagittal ultrasound image, using a physical aid to calculate a metric from the 2-D plane and 2-D sagittal ultrasound image, and then identifying the location of the ultrasound probe based on the physical calculations.  Furthermore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, claim 24 recites an abstract ideas in the form of a mental process. 
This judicial exception, abstract ideas, are not integrated into a practical application. The limitation of a computer readable medium serves only as computer element performing the 
Additionally, claim 24 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of explaining the function of the metric only serves to specify how the metric helps in performing the abstract. The claim is therefore directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4 – 16, and 18 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 20080186378 Al), as evidenced by BK Medical Product Data Sheet – Biplane Transducer Type 8808  [See: http://medical-bg.info/resources/8808pd.pdf; also made of record in IDS dated 11/18/2018].
Regarding claim 1, Shen teaches obtaining a 3-D volume of anatomy including at least a structure of interest (Claim 1 of Shen: “obtaining a first 3-D prostate [anatomy] image at a first time”); acquiring, with an array of an ultrasound probe (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark)” – The product specifications of the biplane transducer Model 8808 from BK Medical is an end-fire and side-fire transrectal ultrasound probe embodied as an transducer array as from the product data sheet), a real-time 2-D ultrasound image (Figure 4, Paragraph 14: “A 2-D plane [2-D image], which is a slice of the current volume Vn at current time An is obtained in real-time”) of the structure of interest in a cavity parallel to a longitudinal axis of the ultrasound probe (Figure 1 – it can be seen that prostate – the structure of interest – is parallel the scanning area of ultrasound probe 10 and the probe can be moved up or down to image the prostate as shown by Figures 3A – 3C ); calculating a metric (Paragraph 14: “obtain the boundary Bn”) from a 2-D plane extracted from the 3D volume (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”,  and Paragraph 13: “the second 3-D image/current volume Vn” – Vn represents a 3-D volume) and the real-time 2-D ultrasound sagittal image (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) wherein the metric identifies a plane, from sagittal planes of the 3D volume (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – the product specifications of the biplane transducer Model 8808 from BK Medical has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging. Furthermore, Figure 4 depicts the metric (Bn) as a boundary of a 2D image slice from a plane of the 3D volume. Bn is later searched in the 3D volume by being compared to B0 wherein according to Paragraph 44, B0 represents boundaries of the 3-D search volume (“the search volume having the boundaries embedded. This set of boundaries is called boundaries at time 0, or B0”) – Hence the metric Bn is searched for and used to identify the proper plane in the 3-D volume), and a position within the plane, that best fits the real-time 2-D ultrasound sagittal image (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane (...that best matches the current plane Bn) within the search volume”); and identifying a current location of the ultrasound probe with respect to the anatomy based on the identified position (Paragraph 37: “A first scan is performed by the probe 10 and computer system 20 to constitute a 3D pre-procedural image data set such as simulated in FIG. 2. A biopsy needle is also modeled on the display, which has a coordinate system so the doctor has the knowledge of the exact locations of the needle and the prostate”).
Regarding claim 2, Shen teaches navigating the probe to the structure of interest based on the current location of the probe in the 3-D volume (Paragraph 46: “ The result of this search gives the transformation needed to rotate and translate (i.e., rigidly) the pre-operatively constructed old model 150 to the current operative situation (i.e., current 3D image 50)” and Paragraph 47: “As a result of the transform, the system then uses α to direct the positioning of the probe-needle device toward the updated plane that contains a target of interest. The doctor updates the position of the probe-needle device”). 
Regarding claim 4, Shen teaches visually displaying the 3-D volume (Paragraph 8: “An apparatus that, in a substantially continuous display a refreshed model on screen with guidance manner, finds and renews the position and shape change of the volume of interest as well as targets of interest within the volume, and display a refreshed model on screen with guidance (an animation) for the entire duration of the procedure) and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane) with graphical indicia overlaid at the identified plane and the identified position (Figure 2 and Paragraph 37: “A prostate surface 50 and biopsy needle 52 are simulated and displayed on a display screen 40 with their coordinates (identified plane and position) displayed in real-time as best shown in FIG. 2). 
Regarding claim 5, Shen teaches the 3-D volume includes anatomical structure (Claim 1 of Shen: “obtaining a first 3-D prostate [anatomy] image at a first time”), and further comprising: segmenting anatomical structure in the real-time 2-D ultrasound sagittal image (Paragraph 14: “As the imaging operator uses the probe, a 2-D plane, which is a slice of the current volume Vn at current time Am is obtained in real-time….Also in real-time, the software and/or hardware performs an automated 2D image segmentation on An to obtain the boundary Bn” – it is known to one having ordinary skill in the art that during intra-operative transrectal ultrasound (TRUS) imaging to visualize the prostate and collect tissue samples, requires doing prostate segmentation in the TRUS image in order to delineate the correct prostate boundaries which are indicated as Bn in Shen. Furthermore the prostate is an anatomical structure) corresponding to the included anatomical structure segmented in the 3-D volume  (Paragraph 14: “The software then uses the new x, y, z space and Bn to search for the corresponding plane that has the same shape and coverage as Bn in the control volume”) and matching the common segmented anatomical structure in the real-time 2-D ultrasound sagittal image and the 3-D volume (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) to identify the plane (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane…(that best matches the current plane Bn) within the search volume”) and the position (Paragraph 14: “This way, the old volume is rotated and translated so that it matches the current position of the object of interest”). 
Regarding claim 6, Shen teaches the probe includes an end-fire array (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that a bi-plane probe includes end-fire transducers),  and further comprising: acquiring the real-time 2-D ultrasound sagittal image with the end-fire array (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”).
Regarding claim 7, Shen teaches the probe includes a biplane probe with a sagittal array and an axial array (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark) – Based on the product data disclosure, Model 8808 has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging.)
Paragraph 20: “FIG. 4 shows a schematic diagram of capturing a 2D scan” and Figure 4 depicts a 2D axial slice) with data acquired with the axial array (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark) – Based on the product data disclosure, Model 8808 has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging) and determining a similarity between the axial image and a corresponding axial plane in the 3-D volume at the position to validate the identified position (Paragraph 43: “The computer then searches for a plane in a preoperatively constructed 3D model that contains the same prostate information [similarity] as this 2D image 70. The found plane is used to calculate a rotation and/or shift between the old model and the current prostate position. – It is known to one having ordinary skill in the art, that calculating the rotation and/or shift between the old model and new model of the prostate would require determination/validation of the new location of the prostate.)
Regarding claim 9, Shen teaches interpolating an axial image from the 3–D volume and determining a similarity between the axial image and a corresponding axial plane in the 3–D volume at the position to validate the identified position (Shen – Page 6, Claims 15 and 16 of Shen: “The  selecting a first image plane in said first 3-D image, wherein the first image plane includes said target location; selecting a corresponding second image plane in the second 3-D image; and warping a boundary of the first image plane to match a boundary of the second image plane….a position of said target location in said second plane is interpolated based on a transform” – It is known to one having ordinary skill in the art that matching boundaries requires determining similarities.); 
Figure 5B: Slices 156 A – E) using an angle derived from the axial image (Figures 5A and 5B and Paragraph 44: “FIGS. 5A and 5B show the process of obtaining a search volume from a previous 3D model of the prostate 50…as shown in FIG. 5A, a search volume is defined by two slices 152, 154 cutting through the old model represent the upper and lower bound of the search volume…in one exemplary embodiment, five non-parallel slices/planes 156A-E are obtained in this volume with their boundaries delineated as shown in FIG. 5B” – Based on Figure 5A it can be seen that the upper bound (152) and lower bound (154) that serve as the matching areas of the search volume are set at different angles and define the space needing to be searched such the slices 156 A-E, which serve as the slices to be matched to the 3-D volume, are dictated by the angles at which boundaries 152 and 154 are sliced at). 

Regarding claim 11, Shen teaches positioning the probe to acquire the real-time 2-D ultrasound sagittal image by translating and rotating the probe to a position of interest (Paragraph 39: “A target location 62…is calculated to be located on top of the lesion 60 for guiding a biopsy needle 12 for sampling the suspected lesion 60” and  Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers [translates and rotates] the probe-needle device”) with a probe support supporting the probe (Paragraph 36: “The probe handle is held by a robotic arm”). 

Regarding claim 12, Shen teaches positioning the probe to acquire the 3-D volume by translating and rotating the probe to a location where an entirety of the structure of interest is visible in the image and rotating the probe through an angular range sufficient to span the volume of the structure of interest (Paragraph 52: “The urologist uses the ultrasound machine 1104 and probe to perform a first-time acquisition of the prostate 3D image 1202. This is done by sampling nonparallel 2D images. The 2D image stack is used to reconstruct to output 3D data 1204” and Paragraph 57: “The doctor is then navigated toward this updated target for sampling” – it is known to one having ordinary skill in the art that to sample multiple images in order to obtain a 2D image stack and produce 3D data, the doctor must rotate the probe multiple times in a range sufficient enough to capture enough 2D stacks to generate a 3D image. Furthermore, Paragraph 18 states: “ FIG. 2 shows a 3D image generated using the probe system of FIG. 1” – Figure 2 depicts the entirety of the prostate scanned in figure 1, which indicates that the doctor navigated a sufficient range to capture the full volume) with a probe support supporting the probe (Paragraph 36: “The probe handle is held by a robotic arm”).
Regarding claim 13, Shen teaches freehand positioning the probe to acquire the real-time 2-D ultrasound sagittal image (Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers [freehand positioning] the probe-needle device and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane such that a sagittal image would be obtained).
Regarding claim 14, Shen teaches freehand positioning the probe to acquire the 3-D ultrasound volume (Paragraph 52: “The urologist uses the ultrasound machine 1104 and probe to perform a first-time acquisition of the prostate 3D image 1202 - it is known to one having ordinary skill in the art a urologist using the probe requires the urologist freehand positioning the probe).
Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers [translates and rotates] the probe-needle device” and Figure 1 – it can be seen that the scanning area of ultrasound probe 10 is parallel to the prostate so as the doctor rotates the probe, it would be rotating around the longitudinal axis of the prostate) transmitting ultrasound signals and receiving echo signals concurrently with the rotating or the translating the first transducer array (Paragraph 42: “capturing a 2D scan… while the doctor maneuvers [translates and rotates]” – it is known to one having ordinary skill in the art that capturing a 2D scan requires transmitting and receiving ultrasound echoes) generating spatially sequential 2-D images of the structure of interest with the received echo signals for the plurality of the angles (Paragraph 42: “FIG. 4 shows a schematic diagram of capturing a 2D scan and segmenting it in real-time while the doctor maneuvers” – it is known to one having ordinary skill in the art that as the doctor maneuvers and changes the location of the probe during scanning, the probe will turn in different angels and different 2-D images will be taken at various times which will produce spatially sequential 2-D images); identifying the plurality of the angles; orienting the 2-D images based on the identified plurality of the angles or the linear displacements (Paragraph 52: “The urologist uses the ultrasound machine 1104 and probe to perform a first-time acquisition of the prostate 3D image 1202. This is done by sampling nonparallel 2D images” – it is known to one having ordinary skill in the art that he urologist moving the ultrasound to acquire non-parallel 2D images would have to image in a plurality of directions, each with different angles as the images are non-parallel. Figure 10 supports this analysis as it depicts the ultrasound probe-needle being moved in a plurality of angles via the fulcrum about which it pivots (Paragraph 17). Furthermore, regarding the identification of the plurality of angles, Paragraph 37: “The rectangular box enclosing the 3D image 50 contains three vertical slices of the image obtained from the ultrasound probe 10 and which are reshaped from spherical coordinates to Cartesian coordinates” – it is known to one of ordinary skill in the art that to obtain the 3D volume using 2D image slices as seen in Figure 2, the 2D images must be oriented on the Cartesian plane as outlined in Figure 2 and orienting on the Cartesian plane inherently requires identification of the proper angles); and combining the aligned 2-D images to construct the 3-D volume (Paragraph 52: “The 2D image stack is used to reconstruct to output 3D data 1204”).

	Regarding claim 16, Shen teaches the matching includes matching the real-time 2-D ultrasound sagittal image (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane such that a sagittal image would be obtained) with sagittal planes of the 3-D volume based on a similarity metric (Paragraph 43: “The computer then searches for a plane in a preoperatively constructed 3D model that contains the same prostate information [similarity] as this 2D image 70 ” – it is known to one having ordinary skill in the art that searching for a plane that contains the same information would require finding and matching the plane). 
	Regarding claim 18, Shen teaches, a sagittal or end-fire transducer array of an ultrasound probe, wherein the sagittal or end-fire transducer array is configured to transmit and receive echoes (Paragraph 7: “An end-fire transrectal ultrasound probe” – it is known to one of ordinary skill that arrays transmit and receive echoes); a beamformer configured to process the echoes (Paragraph 7: “An end-fire transrectal ultrasound probe” – it is known to one of ordinary skill in the art that the ultrasound transmission and reception disclosed necessitates beamforming)  and generate a real-time 2-D sagittal or end-fire ultrasound image (Figure 4, Paragraph 14: “A 2-D plane [2-D image], which is a slice of the current volume Vn at current time An is obtained in real-time”); and a navigation processor (Shen – Figure 1: “Image System/ CPU”) configured to calculate a metric (Paragraph 14: “obtain the boundary Bn”), from a 2-D plane extracted from the 3D volume (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”,  and Paragraph 13: “the second 3-D image/current volume Vn” – Vn represents a 3-D volume) and the real-time 2-D ultrasound sagittal image (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) to identify a plane, from sagittal or end-fire planes of the 3D volume (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging”). Furthermore, Figure 4 depicts the metric (Bn) as a boundary of a 2D image slice from a plane of the 3D volume. Bn is later searched in the 3D volume by being compared to B0 wherein according to Paragraph 44, B0 represents boundaries of the 3-D search volume (“the search volume having the boundaries embedded. This set of boundaries is called boundaries at time 0, or B0”) – Hence the metric Bn is searched for and used to identify the proper plane in the 3-D volume), and a position within the plane, that best fits the real-time 2-D ultrasound sagittal image (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane…(that best matches the current plane Bn) within the search volume”); and identifying a current location of the ultrasound probe with respect to the anatomy based on the identified position (Paragraph 37: “A first scan is performed by the probe 10 and computer system 20 to constitute a 3D pre-procedural image data set such as simulated in FIG. 2. A biopsy needle is also modeled on the display, which has a coordinate system so the doctor has the knowledge of the exact locations of the needle and the prostate”).
Regarding claim 19, Shen teaches,  an axial transducer array of the ultrasound probe (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark) – Based on the product data disclosure, Model 808 has two convex arrays, one for transverse [axial] imaging and one for sagittal imaging), wherein the navigation processor further generates an axial image with data acquired with the axial array (Paragraph 20: “FIG. 4 shows a schematic diagram of capturing a 2D scan” and Figure 4 depicts a 2D axial slice), and matches the axial image with a corresponding axial plane in the 3-D volume at the position to confirm the identified position  (Paragraph 43: “The computer then searches for a plane in a preoperatively constructed 3D model that contains the same prostate information [similarity] as this 2D image 70. The found plane is used to calculate a rotation and/or shift between the old model and the current prostate position. – It is known to one having ordinary skill in the art, that calculating the rotation and/or shift between the old model and new model of the prostate would require determination/validation of the new location of the prostate.).
Regarding claim 20, Shen teaches a navigation processor (Shen – Figure 1: “Image System/ CPU”) further interpolates an axial image from the 3-D volume and matches the axial image with a corresponding axial plane in the 3-D volume at the position to confirm the identified position (Shen – Page 6, Claims 15 and 16 of Shen: “The  selecting a first image plane in said first 3-D image, wherein the first image plane includes said target location; selecting a corresponding second image plane in the second 3-D image; and warping a boundary of the first image plane to match a boundary of the second image plane….a position of said target location in said second plane is interpolated based on a transform”).

Regarding claim 21, Shen teaches the navigation processor (Shen – Figure 1: “Image System/ CPU”) further determines a subset of the planes of the 3-D volume to match (Figure 5B: Slices 156 A – E) using an angle derived from the axial image (Figures 5A and 5B and Paragraph 44: “FIGS. 5A and 5B show the process of obtaining a search volume from a previous 3D model of the prostate 50…as shown in FIG. 5A, a search volume is defined by two slices 152, 154 cutting through the old model represent the upper and lower bound of the search volume…in one exemplary embodiment, five non-parallel slices/planes 156A-E are obtained in this volume with their boundaries delineated as shown in FIG. 5B” – Based on Figure 5A it can be seen that the upper bound (152) and lower bound (154) that serve as the matching areas of the search volume are set at different angles and define the space needing to be searched such the slices 156 A-E, which serve as the slices to be matched to the 3-D volume, are dictated by the angles at which boundaries 152 and 154 are sliced at). 
Regarding claim 22, Shen teaches matching the common segmented anatomy in the real-time 2-D ultrasound sagittal image and the 3-D volume (Figure 6 and Paragraph 43: “The computer [navigation processor] then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) to match the real-time 2-D ultrasound image with the sagittal or end-fire planes of the 3-D volume. (Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane…(that best matches the current plane Bn) within the search volume”).
Paragraph 36: “The probe handle is held by a robotic arm”).
Regarding claim 24, Shen teaches, a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a computer processor, causes the processor to (Paragraph 39: “The software contains one or more programming modules, subroutines, computer links, and compilations of executable code, which perform the functions of the imaging system”): calculate a metric (Paragraph 14: “obtain the boundary Bn”) from a 2-D plane extracted from the 3D volume (Figure 4, Paragraph 14: “A 2-D plane, which is a slice of the current volume Vn at current time An is obtained in real-time”,  and Paragraph 13: “the second 3-D image/current volume Vn” – Vn represents a 3-D volume) and the real-time 2-D ultrasound sagittal image (Figure 6 and Paragraph 43: “The computer then searches for a plane in a pre-operatively constructed 3D model that contains the same prostate information as this 2D image 70”) wherein the metric identifies a plane, from sagittal planes of the 3D volume (Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging such as the Model 8808 from BK Medical (Denmark)” – The product specifications of the biplane transducer Model 8808 from BK Medical is an end-fire and side-fire transrectal ultrasound probe embodied as an transducer array as from the product data sheet). Furthermore, Figure 4 depicts the metric (Bn) as a boundary of a 2D image slice from a plane of the 3D volume. Bn is later searched in the 3D volume by being compared to B0 wherein according to Paragraph 44, B0 represents boundaries of the 3-D search volume (“the search volume having the boundaries embedded. This set of boundaries is called boundaries at time 0, or B0”) – Hence the metric Bn is searched for and used to identify the proper plane in the 3-D volume), and a position within the plane, that best fits the real-time 2-D ultrasound sagittal image Paragraph 45: “FIG. 6 illustrates the selection of the "best" plane…(that best matches the current plane Bn) within the search volume”); and identifying a current location of the ultrasound probe with respect to the anatomy based on the identified position (Paragraph 37: “A first scan is performed by the probe 10 and computer system 20 to constitute a 3D pre-procedural image data set such as simulated in FIG. 2. A biopsy needle is also modeled on the display, which has a coordinate system so the doctor has the knowledge of the exact locations of the needle and the prostate”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al.  (US 20080186378 Al) in view of Accomando et al. (WO 2015080716 Al). 
Regarding claim 3, Shen teaches displaying the 3-D volume (Paragraph 8: “An apparatus that, in a substantially continuous display a refreshed model on screen with guidance manner, finds and renews the position and shape change of the volume of interest as well as targets of interest within the volume, and display a refreshed model on screen with guidance (an animation) for the entire duration of the procedure) and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane.) Shen does not teach displaying the 3-D volume with the real-time 2-D sagittal image superimposed. However, Accomando in the same field of ultrasound imaging teaches displaying a 3–D volume  (Accomando – Page 5, Lines 4–6: “The method further includes visually displaying the first 3D imaging data with the 2D imaging data superimposed over at the corresponding plane located in the first 3D imaging data” and Page 13, Line 16: “the 3D volumetric structural imaging data is displayed with the 2D US plane superimposed thereover at the location (position) of the corresponding 2D plane”). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teachings of generating a 3-D volume and real-time 2-D image of Shen with the teaching of superimposing images in Accomando in order to allows the user to visually see where the US probe is currently located relative to the target tissue(s) of interest (Accomando: Page 6 – Line 31).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20080186378 Al) in view of Silva et al. (“2D-3D Rigid Registration to Compensate for Prostate Motion During 3D TRUS-Guided Biopsy”). 

Regarding claim 17, Shen teaches obtaining a 3-D volume of anatomy including at least a structure of interest and a real-time 2-D ultrasound image and producing a real-time 2-D ultrasound sagittal image (Paragraph 56: “FIG. 17 shows a search 1602 in the pre-operatively acquired 3D model for the match 1604 to current, live 2D plane” and Paragraph 59: “...utilization of an ultrasound probe that has capability of simultaneous biplane imaging” – it is known to one having ordinary skill in the art that that bi-plane imaging includes the sagittal plane). Shen does not teach cross-correlating. However, Silva, in the same filed of transrectal ultrasound guided imaging and solving the same problem of compensation for prostate motion during the imaging procedure, teaches cross-(Page 1 – Methods: The authors implemented an intensity-based 2D-3D rigid registration algorithm optimizing the normalized cross-correlation (NCC) metric using Powell’s method The 2D TRUS images acquired during the procedure prior to biopsy gun firing were registered to the baseline 3D TRUS image acquired at the beginning of the procedure” and Page --3 – Paragraph 2: “cross correlation is an optimal metric for intramodality matching”). It would have been obvious to one having ordinary skill in the art, before the effective filing date, to incorporate the teaching of acquiring 2-D sagittal images and a sagittal plane of a 3-D images in Shen with the teaching of cross correlation of 2-D and 3-D images taught in Silva in order to compensate for the prostate motion and deformation by registering the preacquired 3D image to the live 2D images acquired throughout the procedure as a means of improving the targeting accuracy of a biopsy system without mechanical stabilization of the probe during biopsy (Silva: Page -2 – Paragraph 2 and 3). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272–1041.  The examiner can normally be reached on M–T: 8:30AM – 5:30PM.
Examiner interviews are available via telephone, in–person, and video conferencing using a USPTO supplied web–based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair–my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(e)
        2 See MPEP 2161.01(I)
        3 See MPEP 2161.01(I)
        4 See MPEP 2106.04(a)(III)
        5 See MPEP 2106.03(II)
        6 See MPEP 2106.05(g)
        7 See MPEP 2106.05(h)